
	
		I
		112th CONGRESS
		2d Session
		H. R. 6255
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2012
			Mr. Carnahan (for
			 himself, Mr. Berman,
			 Ms. Schakowsky,
			 Mr. Van Hollen,
			 Ms. Eddie Bernice Johnson of Texas,
			 Ms. Tsongas,
			 Mrs. Maloney,
			 Ms. Speier,
			 Mr. Murphy of Connecticut,
			 Mr. Moran,
			 Mr. Conyers,
			 Mr. McGovern,
			 Ms. Pingree of Maine, and
			 Ms. Lee of California) introduced the
			 following bill; which was referred to the Committee on Foreign Affairs, and in
			 addition to the Committee on Armed
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To ensure that the United States promotes women’s
		  meaningful inclusion and participation in mediation and negotiation processes
		  undertaken in order to prevent, mitigate, or resolve violent conflict and
		  implements the United States National Action Plan on Women, Peace, and
		  Security.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Women, Peace, and Security Act
			 of 2012.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. Sense of Congress regarding the National Action Plan on
				Women, Peace, and Security.
					Sec. 5. Statement of United States policies.
					Sec. 6. National Action Plan on Women, Peace, and
				Security.
					Sec. 7. Monitoring and evaluating.
					Sec. 8. Engaging women in the full range of conflict
				prevention, peace negotiation, peace-building, and security
				initiatives.
					Sec. 9. National Security Council.
					Sec. 10. Consultations with nongovernmental and private sector
				stakeholders.
					Sec. 11. Reports to Congress.
				
			2.FindingsCongress finds the following:
			(1)United Nations
			 Security Council Resolution 1325, and subsequent Resolutions 1820, 1888, 1889,
			 and 1960, affirm the critical role of women in the prevention and resolution of
			 conflicts, including in—
				(A)conflict
			 prevention;
				(B)peace
			 negotiations;
				(C)peacekeeping and
			 peace-building efforts;
				(D)humanitarian
			 response; and
				(E)post-conflict
			 reconstruction and governance.
				(2)Fundamental to the
			 affirmations described in paragraph (1) is the full and equal participation of
			 women as planners, implementers, and beneficiaries in all efforts to achieve
			 solutions for just conflict resolution, lasting stability, and inclusive
			 democratic governance.
			(3)The meaningful
			 inclusion of women in the prevention and resolution of conflicts also requires
			 engaging men and boys in the effort to empower women and girls and educating
			 them on the universal benefits of gender equality.
			(4)During the second
			 half of the 20th century, approximately 25 percent of conflicts that had ended
			 in a peace agreement resumed within 5 years, and nearly 50 percent of the
			 conflicts resolved by an accord during the 1990s resumed within 5 years.
			(5)Since 1992, women
			 have accounted for fewer than 3 percent of mediators and 8 percent of
			 negotiators in major peace processes.
			(6)Successful peace
			 negotiations that produce just and sustainable peace agreements generally
			 include robust mechanisms for the participation of civil society, such as a
			 national dialogue.
			(7)From Guatemala to
			 Darfur to Northern Ireland, women have made major contributions to peace
			 negotiations, helping to ensure that processes were more transparent and that
			 the content of final agreements was more comprehensive, more responsive to root
			 causes of conflict, and more sustainable.
			(8)The United States
			 May 2010 National Security Strategy states, Experience shows that
			 countries are more peaceful and prosperous when women are accorded full and
			 equal rights and opportunity. When those rights and opportunities are denied,
			 countries often lag behind..
			(9)According to the
			 2010 Quadrennial Diplomacy and Development Review, The protection and
			 empowerment of women and girls is key to the foreign policy and security of the
			 United States. … To that end, women are at the center of our diplomacy and
			 development efforts—not simply as beneficiaries, but also as agents of peace,
			 reconciliation, development, growth, and stability. … By reaching out to women
			 and girls and integrating them into our diplomatic mission, we ensure more
			 effective diplomacy, whether in driving economic growth, resisting extremism,
			 safeguarding human rights, or promoting political solutions, including in areas
			 of conflict..
			(10)On October 26,
			 2010, on the occasion of the Tenth Anniversary of United Nations Security
			 Council Resolution 1325 on Women, Peace, and Security, Secretary of State
			 Hillary Rodham Clinton—
				(A)stated, The
			 only way to … reduce the number of conflicts around the world, to eliminate
			 rape as a weapon of war, to combat the culture of impunity for sexual violence,
			 to build sustainable peace—is to draw on the full contributions of both women
			 and men in every aspect of peacemaking, peacekeeping, and peace
			 building.; and
				(B)announced the
			 United States commitment to develop a United States National Action Plan to
			 accelerate the implementation of Resolution 1325, joining more than 25 other
			 countries that had committed to developing national action plans.
				(11)The United States
			 National Action Plan on Women, Peace, and Security, issued December
			 2011—
				(A)asserts that
			 evidence from around the world and across cultures shows that
			 integrating women and gender considerations into peace-building processes helps
			 promote democratic governance and long-term stability;
				(B)describes
			 the course the United States Government will take to accelerate,
			 institutionalize, and better coordinate our efforts to advance women’s
			 inclusion in peace negotiations, peace-building activities, and conflict
			 prevention; to protect women from sexual and gender-based violence; and to
			 ensure equal access to relief and recovery assistance, in areas of conflict and
			 insecurity.; and
				(C)affirms as a
			 Statement of National Policy that the engagement and protection of women
			 as agents of peace and stability will be central to the United States efforts
			 to promote security, prevent, respond to, and resolve conflict, and rebuild
			 societies..
				(12)In March 2012,
			 the United States Agency for International Development (USAID) released a new,
			 agency-wide Gender Equality and Female Empowerment Policy, the first such
			 policy since 1982. According to this policy, Gender equality and female
			 empowerment are core development objectives, fundamental for the realization of
			 human rights and key to effective and sustainable development outcomes. No
			 society can develop successfully without providing equitable opportunities,
			 resources, and life prospects for males and females so that they can shape
			 their own lives and contribute to their families and
			 communities..
			(13)In March 2012,
			 Secretary of State Hillary Rodham Clinton issued the first ever Secretarial
			 Policy Guidance on Promoting Gender Equality to Achieve our National Security
			 and Foreign Policy Objectives, which requests embassies and bureaus to
			 work to … draw on the full contributions of both women and men in peacemaking,
			 peacekeeping, and peace building. The Policy Guidance highlights 3
			 mechanisms that will be utilized to promote gender equality in service
			 of America’s foreign policy, namely—
				(A)planning and
			 budget development;
				(B)programming,
			 monitoring and evaluation; and
				(C)management and
			 training.
				(14)In Afghanistan,
			 women leaders in civil society continue to demand a full and meaningful role at
			 any future negotiations, particularly where decisions will be made about the
			 futures of Afghan women and girls.
			3.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the United States
			 Agency for International Development.
			(2)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the
			 Committee on Appropriations of the
			 Senate;
				(B)the
			 Committee on Armed Services of the
			 Senate;
				(C)the
			 Committee on Foreign Relations of the
			 Senate;
				(D)the
			 Committee on Appropriations of the House of
			 Representatives;
				(E)the
			 Committee on Armed Services of the House of
			 Representatives; and
				(F)the
			 Committee on Foreign Affairs of the House of
			 Representatives.
				(3)Decision-making
			 processesThe term decision-making processes means
			 formal or informal processes related to, or a part of, negotiations or
			 mediations addressing conflict prevention and stabilization, peace-building,
			 protection or appropriate security initiatives, which may include—
				(A)the composition of
			 high-level representatives, including multilateral, governmental, and
			 nongovernmental participants, who are stakeholders in a mediation or
			 negotiation forum to resolve, mitigate, or transition from violent conflict;
			 and
				(B)the composition of
			 other power structures, including multilateral, governmental, and
			 nongovernmental participants, who are involved in—
					(i)agenda-setting,
			 policy development, or resource allocation;
					(ii)planning,
			 implementation, or monitoring of programs; or
					(iii)any other
			 efforts to plan for, support, prioritize, or monitor conflict prevention,
			 mediation, negotiation, peacekeeping, peace-building, post-conflict
			 reconstruction, transition initiatives, or humanitarian response.
					(4)NAPThe
			 term NAP means the United States National Action Plan on Women,
			 Peace, and Security, which was instituted by Executive Order 13595 on December
			 19, 2011.
			(5)SecretaryThe
			 term Secretary means the Secretary of State.
			(6)StakeholdersThe term stakeholders means
			 nongovernmental and private sector entities engaged in or affected by conflict
			 prevention and stabilization, peace-building, protection, security, transition
			 initiatives, humanitarian response, or related efforts, including—
				(A)registered or
			 nonregistered nonprofit organizations;
				(B)advocacy groups,
			 business or trade associations, labor unions, cooperatives, credit unions,
			 relief or development organizations, community and faith-based organizations,
			 philanthropic foundations, and tribal leaders or structures;
				(C)independent media,
			 educational, or research institutions; and
				(D)private
			 enterprises, including international development firms, banks, and other
			 financial institutions, and particularly small businesses and businesses owned
			 by women or disadvantaged groups.
				(7)Women’s
			 meaningful inclusion and participationThe term women’s
			 meaningful inclusion and participation means ensuring women have safe,
			 genuine, and effective access to be present and actively involved in the full
			 range of decision-making processes, which may include—
				(A)conflict
			 prevention;
				(B)mediation or
			 negotiation efforts to resolve, mitigate and transition from violent
			 conflict;
				(C)peacekeeping and
			 peace-building efforts;
				(D)post-conflict
			 reconstruction, transition initiatives, and governance; and
				(E)humanitarian
			 response.
				4.Sense of Congress
			 regarding the National Action Plan on Women, Peace, and SecurityIt is the sense of Congress that—
			(1)the implementation
			 of the United States National Action Plan on Women, Peace, and Security
			 (referred to in this section as the NAP) is paramount in improving
			 the lives of women around the world and increasing overall global stability and
			 prosperity;
			(2)Congress supports
			 the statement in the NAP of the United States unqualified commitment to
			 integrating women’s views and perspectives fully into our diplomatic, security,
			 and development efforts—not simply as beneficiaries, but as agents of peace,
			 reconciliation, development, growth, and stability;
			(3)Congress is
			 strongly committed to advancing the principles of the NAP, as instituted by
			 Executive Order 13595 on December 19, 2011;
			(4)the United States
			 should coordinate with the international community and civil society to develop
			 criteria for eligibility to ensure that appropriate women representatives with
			 the requisite experience are identified for inclusion;
			(5)Congress supports
			 the goals and ideals outlined in the NAP;
			(6)the President, in
			 coordination with the Secretary, the Secretary of Defense, and the
			 Administrator, should—
				(A)ensure the NAP’s
			 robust, transparent, comprehensive, and coordinated implementation; and
				(B)coordinate with
			 the international community to reaffirm global commitments to implementation of
			 United Nations Security Council Resolution 1325 and subsequent Resolutions
			 1880, 1888, 1889, and 1960, utilizing the commitments outlined in the NAP as a
			 diplomatic means to encourage other nations to—
					(i)advance women’s
			 inclusion in peace negotiations, peace-building activities, and conflict
			 prevention;
					(ii)protect women
			 from sexual and gender-based violence; and
					(iii)ensure equal
			 access to relief and recovery assistance in areas of conflict and
			 insecurity.
					5.Statement of
			 United States policies
			(a)In
			 generalIt is the policy of
			 the United States to implement the United States National Action Plan on Women,
			 Peace, and Security, as instituted by Executive Order 13595 on December 19,
			 2011, to ensure that the United States effectively promotes and supports women
			 in conflict-affected and post-conflict regions through clear, measurable
			 commitments—
				(1)to promote the
			 active and meaningful participation of women in affected areas in all aspects
			 of conflict prevention, management, and resolution;
				(2)to integrate the
			 perspectives and interests of affected women into conflict-prevention
			 activities and strategies;
				(3)to promote the
			 physical safety, economic security, and dignity of women and girls;
				(4)to support women’s
			 equal access to aid distribution mechanisms and services; and
				(5)to monitor,
			 analyze, and evaluate implementation efforts and the impact of such
			 efforts.
				(b)Sense of
			 CongressCongress—
				(1)recognizes the invaluable contributions
			 that United States and international civil society groups have made to United
			 States policies and programs on women, peace, and security; and
				(2)encourages the
			 Secretary, the Secretary of Defense, and the Administrator to continue to
			 consult and utilize the networks and expertise of these stakeholders to
			 strengthen the implementation of the NAP.
				(c)IntegrationThe
			 Secretary and the Administrator should—
				(1)integrate gender
			 as fully as applicable into all diplomatic and development efforts;
				(2)include gender in
			 strategic and budget planning processes; and
				(3)continue to use
			 and improve upon performance indicators and evaluation mechanisms to account
			 for ongoing results and measure the impact of United States policies and
			 programs on women and girls in foreign countries.
				(d)Integration of
			 gender goals in agency guidance and acquisition regulations
				(1)Department of
			 stateThe Secretary shall modify the following:
					(A)Department of State guidance to reflect the
			 gender goals set forth in the NAP.
					(B)Department of State Acquisition Regulation
			 set forth in chapter 6 of title 48, Code of Federal Regulations, to reflect the
			 gender goals set forth in the NAP.
					(2)Agency for
			 international developmentThe Administrator shall modify the
			 following:
					(A)Agency for International Development
			 guidance to reflect the gender goals set forth in the NAP.
					(B)Agency for International Development
			 Acquisition Regulation set forth in chapter 7 of title 48, Code of Federal
			 Regulations, to reflect the gender goals set forth in the NAP.
					(e)TenetsThe
			 head of each agency of the Federal Government shall ensure, as appropriate,
			 that the tenets of the NAP are incorporated into all programs administered by
			 such agency related to—
				(1)conflict
			 prevention;
				(2)humanitarian and
			 disaster response;
				(3)conflict
			 mediation;
				(4)peacekeeping;
				(5)post-conflict
			 reconstruction;
				(6)institution
			 building; and
				(7)democracy
			 promotion.
				6.National Action
			 Plan on Women, Peace, and Security
			(a)ImplementationThe Secretary, the Administrator, the
			 Secretary of Defense, and representatives of other Federal agencies, as
			 appropriate, should implement the NAP.
			(b)Training
				(1)In
			 generalIn implementing the
			 NAP under this section, the individuals referred to in subsection (a) shall
			 ensure that all relevant Federal employees receive appropriate training on
			 gender considerations and women’s meaningful inclusion and participation,
			 including training regarding—
					(A)conflict
			 prevention, peace processes, and security initiatives;
					(B)international
			 human rights law and international humanitarian law, as relevant; and
					(C)protecting
			 civilians from violence, exploitation, and trafficking in persons.
					(2)Amendments
					(A)Foreign service
			 act of 1980Section 704 of the Foreign Service Act of 1980 (22
			 U.S.C. 2024) is amended by adding at the end the following:
						
							(e)The Secretary, in
				conjunction with the Administrator of the United States Agency for
				International Development, should ensure that all appropriate personnel,
				including special envoys, members of mediation or negotiation teams, relevant
				members of the Civil Service or Foreign Service, and contractors responsible
				for, or deploying to, countries or regions considered to be at risk of,
				undergoing, or emerging from violent conflict, obtain substantive knowledge and
				skills through—
								(1)appropriate
				advanced training in conflict prevention, mitigation, and resolution that
				specifically addresses the importance of women’s meaningful inclusion and
				participation (as defined in section 3 of the Women, Peace, and Security Act of 2012);
				and
								(2)receive training
				on effective strategies and best practices for ensuring women’s meaningful
				inclusion and participation, as so
				defined.
								.
					(B)Title 10, united
			 states codeChapter 107 of title 10, United States Code, is
			 amended—
						(i)by
			 redesignating section 2157 as section 2158;
						(ii)by
			 inserting after section 2156 the following new section:
							
								2157.Training for
				ensuring women’s meaningful inclusion and participationThe Secretary of Defense shall ensure that
				all appropriate personnel, including members of the armed forces, members of
				mediation or negotiation teams, relevant members of the Civil Service, and
				contractors responsible for, or deploying to, countries or regions considered
				to be at risk of, undergoing, or emerging from violent conflict, obtain
				substantive knowledge and skills through—
									(1)appropriate
				advanced training in conflict prevention, mitigation, and resolution that
				specifically addresses the importance of women’s meaningful inclusion and
				participation (as defined in section 3 of the Women, Peace, and Security Act of 2012);
				and
									(2)training on
				effective strategies and best practices for ensuring women’s meaningful
				inclusion and participation (as defined in such
				section).
									;
				and
						(iii)in
			 the chapter analysis, by striking the item relating to section 2157 and
			 inserting the following:
							
								
									2157. Training for ensuring women’s meaningful inclusion and
				participation.
									2158. Annual report to
				Congress.
								
								.
						(3)United
			 nationsThe Secretary is strongly encouraged to work with the
			 United Nations and the international community to promote training that
			 provides international peacekeeping personnel with substantive knowledge and
			 skills needed to effectively ensure women’s meaningful inclusion and
			 participation.
				7.Monitoring and
			 evaluating
			(a)In
			 generalThe implementation of the NAP under section 6 should
			 include the establishment or improvement of monitoring and evaluation tools to
			 ensure accountability and effectiveness of policies, programs, projects, and
			 activities undertaken to support the objectives set forth in the NAP.
			(b)Foreign
			 assistance coordination, planning, data collection, and tracking
			 systemsThe Secretary and the Administrator, in consultation with
			 the Secretary of Defense, as appropriate, should—
				(1)utilize
			 appropriate foreign assistance coordination, planning, data collection, and
			 tracking systems to—
					(A)analyze the impact of staff training,
			 management systems and organizational structures on program results;
					(B)improve collection
			 of sex-disaggregated data in conflict-affected areas;
					(C)ensure proper targeting of programs;
			 and
					(D)develop and
			 enhance early warning systems of conflict and violence;
					(2)support budgeting,
			 operational and programmatic planning, and performance management, related to
			 women’s meaningful inclusion and participation; and
				(3)develop or improve
			 upon existing data collection mechanisms that—
					(A)track and report
			 progress on the objectives set forth in the NAP;
					(B)assess lessons
			 learned; and
					(C)identify best
			 practices.
					(c)Evaluation
			 indicatorsThe Secretary and the Administrator, in cooperation
			 with the Secretary of Defense, as appropriate, shall identify common indicators
			 to evaluate the impact of United States foreign assistance on women’s
			 meaningful inclusion and participation.
			8.Engaging women in
			 the full range of conflict prevention, peace negotiation, peace-building, and
			 security initiatives
			(a)In
			 generalThe Secretary and the Administrator should work to
			 facilitate women’s meaningful inclusion and participation in informal and
			 formal peace negotiations, including, as appropriate by—
				(1)providing technical assistance, training
			 and logistical support to female negotiators, peace builders, and
			 stakeholders;
				(2)utilizing
			 technology, such as cell phones or social media tools, that assist the work of
			 organizers, negotiators, communicators, peace builders, and other civil society
			 actors;
				(3)addressing
			 security-related barriers to women’s participation;
				(4)expanding emphasis on gender analysis to
			 improve program design and targeting; and
				(5)supporting appropriate local organizations,
			 especially women’s peace-building organizations.
				(b)CoordinationThe Secretary is encouraged to promote
			 women’s meaningful inclusion and participation in coordination and consultation
			 with international partners, including multilateral organizations,
			 stakeholders, and other relevant international organizations, particularly in
			 circumstances in which direct engagement is not appropriate or
			 advisable.
			(c)AssessmentsThe
			 Secretary, in consultation with the Administrator, and in cooperation with the
			 Secretary of Defense, as appropriate, should conduct assessments that include
			 the perspectives of women before implementing new projects or activities in
			 support of assistance related to—
				(1)transitional
			 justice and accountability processes;
				(2)efforts to combat
			 violent extremism; and
				(3)security sector
			 reform.
				(d)Government
			 efforts
				(1)In
			 generalThe Secretary, in consultation with the Administrator,
			 and in cooperation with the Secretary of Defense and other relevant government
			 agencies, as appropriate, should encourage and facilitate the efforts of
			 partner governments to improve women’s meaningful inclusion and participation
			 in peace and security processes, conflict prevention, peace building,
			 transitional processes, and decision-making institutions in conflict-affected
			 environments.
				(2)Government
			 effortsThe efforts of partner governments to be encouraged and
			 facilitated under paragraph (1) including—
					(A)the recruitment
			 and retention of women (including minorities) in leadership roles;
					(B)capacity building
			 of legislative, judicial, defense, and law enforcement institutions to develop
			 and implement policies which support women’s meaningful inclusion and
			 participation;
					(C)increased women’s
			 participation in programs funded by the United States Government that—
						(i)provide training
			 to foreign nationals regarding law enforcement, the rule of law, and
			 professional military education; and
						(ii)offer foreign
			 nationals opportunities to participate in educational exchanges, conferences,
			 and seminars;
						(D)training,
			 education, and mobilization of men and boys as partners in support of women’s
			 meaningful inclusion and participation;
					(E)development of
			 transitional justice and accountability mechanisms that are inclusive of the
			 experiences and perspectives of women and girls; and
					(F)measures to ensure
			 that relief and recovery planning and assistance are informed by effective
			 consultation with women.
					9.National Security
			 Council
			(a)Sense of
			 CongressIt is the sense of Congress that the President should
			 designate a person on the staff of the National Security Council, who—
				(1)shall be
			 responsible for promoting the objectives of the NAP; and
				(2)shall report to
			 the National Security Advisor.
				(b)DutiesIn
			 addition to any other duties that the President may assign to the person
			 designated under subsection (a), such person should—
				(1)advise the
			 National Security Advisor regarding the objectives of the NAP;
				(2)oversee the
			 implementation of the goals and objectives of the NAP;
				(3)monitor and
			 coordinate the efforts of all Federal agencies, particularly the Department of
			 State, the United States Agency for International Development, and the
			 Department of Defense, as appropriate, regarding women, peace, and security and
			 women’s meaningful inclusion and participation.
				10.Consultations
			 with stakeholders
			(a)In
			 generalThe Secretary and the
			 Administrator should establish guidelines for overseas United States personnel
			 to consult with stakeholders regarding United States efforts to prevent,
			 mitigate, or resolve violent conflict.
			(b)PurposesThe purpose of consultations under
			 subsection (a) is to enhance the success of mediation and negotiation processes
			 by ensuring women’s meaningful inclusion and participation.
			(c)RequirementsConsultations
			 under subsection (a) should—
				(1)take place not
			 less frequently than once every 180 days, as appropriate; and
				(2)include a range and representative sample
			 of local stakeholders, including women, youth, ethnic and religious minorities,
			 and other politically underrepresented or marginalized populations.
				11.Reports to
			 Congress
			(a)Training
			 briefingThe Secretary, in conjunction with the Administrator and
			 the Secretary of Defense, shall designate appropriate officials to brief the
			 appropriate congressional committees, not later than 1 year after the date of
			 the enactment of this Act, on—
				(1)the existing,
			 enhanced, and newly established training carried out pursuant to section 6(b)
			 and the amendments made by such section; and
				(2)the guidelines
			 established for overseas United States embassy and consulate personnel to
			 engage in consultations with United States and international stakeholders
			 pursuant to section 10.
				(b)Annual Report on
			 Women, Peace, and SecurityNot later than 1 year after the date
			 of the enactment of this Act, and annually thereafter, the Secretary, in
			 conjunction with the Administrator and the Secretary of Defense, shall submit a
			 report to the appropriate congressional committees that—
				(1)outlines the
			 monitoring and evaluation tools, mechanisms, and common indicators established
			 under section 7 to assess progress made on the objectives of the NAP;
				(2)summarizes United
			 States diplomatic efforts and foreign assistance programs, projects, and
			 activities to promote women’s meaningful inclusion and participation;
			 and
				(3)assesses the
			 impact of such assistance.
				
